BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                   Seventh District of Texas                     MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                 Potter County Courts Building                       79105-9540

                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                    Amarillo, Texas 79101-2449
                                  www.7thcoa.courts.state.tx.us

                                     November 21, 2013

Katherine L. Levy                              John Bennett
Assistant District Attorney                    Attorney at Law
501 S. Fillmore, Suite 5-A                     P. O. Box 19144
Amarillo, TX 79101-2449                        Amarillo, TX 79114

RE:            Case No. 07-12-00235-CR; 07-12-00236-CR
                Trial Court Case No. 63,052-A; 63,053-A
Style:         Ty Tuckness v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                           Very truly yours,
                                                           Peggy Culp
                                                           PEGGY CULP, CLERK

 xc:       Honorable Dan L. Schaap
           Caroline Woodburn